DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/28/2021 and 02/07/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because:
Figures 5-7 are objected to because they are other than black and white lines drawings. See PAIR Document Type “Drawings-other than black and white line drawings” Doc Code “DRW.NONBW” and only black and white lines drawings are acceptable.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure filed on 10/30/2020 is accepted by the Examiner.
Examiner’s Note
The Examiner agrees with the International Search Report of the Australian Patent Office.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-12, 14-19 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (CN111814660).
Regarding claim 1, Huang discloses receiving a plurality of images of non-bagged produce (abstract, figures 2 and 3); executing a first machine learning model to generate a plurality of images of bagged produce based on the plurality of images of non-bagged produce (abstract, paragraphs [0011]-[0012]); training a second machine learning model based on the plurality of images of bagged produce and the plurality of images of non-bagged produce (abstract, paragraphs [0011]-[0012]); and executing, after the training, the second machine learning model to classify as a bagged produce or a non-bagged produce an image not included in the plurality of images of non-bagged produce and not included in the plurality of images of bagged produce (abstract, paragraphs [0012]-[0013], [0017] and [0026])
Regarding claim 8, Huang discloses to receive, from a second compute device remote from the first compute device, a machine learning model trained, at the second compute device, based on a plurality of synthetic images of produce generated using a generative machine learning model (abstract, paragraphs [0011]-[0012] and [0026]); receive an image of produce, the image of produce being (1) an image of non- bagged produce or (2) an image of bagged produce (abstract, figures 2 and 3 paragraphs [0011]-[0012], [0017], [0030], [0042]); and execute the machine learning model to classify the image of produce as a bagged produce or a non-bagged produce, the generative machine learning model includes a plurality of layers representing spatial hierarchies of patterns in the plurality of synthetic images (abstract, paragraphs [0012]-[0013], [0017] and [0026] the hierarchies are inherent features of CycleGAN and pix2pix neural network)
Regarding claim 15, Huang discloses receiving a plurality of first images of produce (abstract, figures 2 and 3); executing a first machine learning model to generate a plurality of second images of produce based on the plurality of first images of produce, the plurality of first images of produce being (1) images of non-bagged produce or (2) images of bagged produce, the plurality of second images of produce being the other of (1) images of non-bagged produce or (2) images of bagged produce (abstract, paragraphs [0011]-[0012]); training a second machine learning model based on the first plurality of images of produce and the second plurality of images of produce (abstract, paragraphs [0011]-[0012]); and executing, after the training, the second machine learning model to classify as a bagged produce or a non-bagged produce an image not included in the plurality of first images and not included in the plurality of second images (abstract, paragraphs [0012]-[0013], [0017] and [0026])
Regarding claims 2, 10 and 16, Huang discloses claims 1, 8 and 15, Huang also discloses a cycle generative adversarial network (CycleGAN) (abstract)
Regarding claims 3, 12 and 17, Huang discloses claims 1, 8 and 15, Huang also discloses a deep neural network (abstract, paragraph [0002] pix2pix is a DNN)
Regarding claims 4 and 18, Huang discloses claims 1 and 15, Huang also discloses that the plurality of images of non-bagged produce includes a first subset of images from the plurality of images of non-bagged produce and a second subset of images from the plurality of images of non-bagged produce, the first subset of images having images of non-bagged produce of a first type and not a second type, the second subset of images having images of non-bagged produce of the second type and not the first type, the plurality of images of bagged produce including a first subset of images from the plurality of images of bagged produce and a second subset of images from the plurality of images of bagged produced, the first subset of images having images of bagged produce of the first type and not the second type, the second subset of images having images of bagged produce of the second type and not the first type, executing the second machine learning model includes executing the second machine learning model to classify an image as a bagged produce of the first type, a bagged produce of the second type, a non-bagged produce of the first type, or a non-bagged produce of the second type (abstract, figures 2 and 3 paragraph [0011]-[0017] Huang specifically discloses “According to the invention, the training set is provided for the pix2pix by utilizing cycleGan style migration, so that another sample migration model is trained by using the pix2pix, and the operation of converting the vegetable and fruit image from bagging to non-bagging is completed. According to the solution, the influence of the plastic bag in image recognition is eliminated to a certain extent, and the vegetable and fruit recognition rate under low resolution is improved”)
Regarding claims 5 and 19, Huang discloses claims 1 and 15, Huang also discloses that the plurality of images of bagged produce includes a first subset of images from the plurality of images of bagged produce and a second subset of images from the plurality of images of bagged produce, the first subset of images having images of bagged produce of a first type and not a second type, the second subset of images having images of bagged produce of the second type and not the first type, the method further comprising: training the first machine learning model based on the plurality of images of non-bagged produce and the first subset of images from the plurality of images of bagged produce, and not the second subset of images from the plurality of images of bagged produce (abstract, paragraph [0011]-[0017])
Regarding claims 7 and 21, Huang discloses claims 1 and 15, Huang also discloses the plurality of images of bagged produce including a first subset of images from the plurality of images of bagged produce and a second subset of images from the plurality of images of bagged produced, the first subset of images having images of bagged produce of the first type and not the second type, the second subset of images having images of bagged produce of the second type and not the first type, executing the second machine learning model includes executing the second machine learning model to classify an image as a bagged produce of the first type, a bagged produce of the second type, a non-bagged produce of the first type, or a non-bagged produce of the second type (abstract, paragraph [0002] and [0011]-[0017])
Regarding claim 11, Huang discloses claim 8, Huang also discloses the plurality of synthetic images of produce including a first subset of images from the plurality of synthetic images of produce and a second subset of images from the plurality of synthetic images of produce, the first subset of images having images of bagged produce and/or non- bagged produce of a first type and not a second type, the second subset of images having images of bagged produce and/or non-bagged produce of the second type and not the first type (abstract, paragraph [0002] and [0011]-[0017]).
Regarding claim 9, Huang discloses claim 8, Huang also discloses the machine learning model is trained, at the second compute device, based at least in part on a plurality of synthetic images of produce (abstract, paragraph [0014])
Regarding claim 14, Huang discloses claim 8, Huang also discloses capture the image of produce using a camera (abstract, figures 2 and 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang as applied to claims 1, 8 and 15 above and further in view of Tsutsumi (US 20200311903 A1)
Regarding claims 6, 13 ad 20, Huang discloses claims 1, 8 and 15, Huang also discloses that the plurality of first images of produce include images of bagged produce and images of non-bagged produce (abstract, figures 2-3 and paragraphs [0011]-[0012]). Huang doesn’t specifically disclose images with a background, and images without a background. Tsutsumi discloses images with a background, and images without a background (paragraphs [0006], [0008], [0019, [0021]-[0022], [0031]-[0033], [0080]-[0084], [0099], [00104], [0108], [0111], [0118], [0124], [0130], [0135]-[0139], specifically discloses “The divided images include an image in which only a product is shown, an image in which a product and objects other than a product (a container, a background, and the like) are shown, and an image in which only objects other than a product are shown”). Huang and Tsutsumi are analogous art because they are from the same field of imaging. Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to incorporate in the technique disclosed by Huang a model disclosed by Tsutsumi. The suggestion/motivation for doing so would have been to improved product identifying accuracy (Tsutsumi paragraph [0006]). See also KSR Int'l Co. v. Teleflex Inc. Case cited as 550 US (2007).  In the KSR case, the Court stated that in certain circumstances what is obvious to try is also obvious, such as where "there is a design need or market pressure to solve a problem, and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." Regarding hindsight, the Court found that "[r]igid preventive rules that deny fact finders recourse to common sense . . . are neither necessary under our case law nor consistent with it." The Court stated that "familiar items may have obvious uses beyond their primary purposes," analogizing an obvious invention to the fitting together of pieces to a puzzle. The Court in this regard further stated that the person of ordinary skill is also a person of ordinary creativity, and not "an automaton.")


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tao (US 20200379427 A1) discloses automatic vision guided intelligent fruits and vegetables processing system and method.
Srivastava (US 20190236362 A1) discloses generation of two-dimensional and three-dimensional images of items for visual recognition in checkout apparatus.
MacIntosh (US 9600982 B2) discloses methods and arrangements for identifying objects.
Huang (CN11181466-A) Image recognition method, terminal equipment and storage medium. English translation.
Sharma (US 10664722 B1) discloses image processing arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN A TORRES whose telephone number is (571) 272-3119. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye can be reached on (571) 272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUAN A TORRES/           Primary Examiner, Art Unit 2636